Case 1:18-cv-00108-LEK-KJM Document 46 Filed 04/16/19 Page 1 of 12   PageID #: 269
Case 1:18-cv-00108-LEK-KJM Document 46 Filed 04/16/19 Page 2 of 12   PageID #: 270
Case 1:18-cv-00108-LEK-KJM Document 46 Filed 04/16/19 Page 3 of 12   PageID #: 271
Case 1:18-cv-00108-LEK-KJM Document 46 Filed 04/16/19 Page 4 of 12   PageID #: 272
Case 1:18-cv-00108-LEK-KJM Document 46 Filed 04/16/19 Page 5 of 12   PageID #: 273
Case 1:18-cv-00108-LEK-KJM Document 46 Filed 04/16/19 Page 6 of 12   PageID #: 274
Case 1:18-cv-00108-LEK-KJM Document 46 Filed 04/16/19 Page 7 of 12   PageID #: 275
Case 1:18-cv-00108-LEK-KJM Document 46 Filed 04/16/19 Page 8 of 12   PageID #: 276
Case 1:18-cv-00108-LEK-KJM Document 46 Filed 04/16/19 Page 9 of 12   PageID #: 277
Case 1:18-cv-00108-LEK-KJM Document 46 Filed 04/16/19 Page 10 of 12   PageID #:
                                    278
Case 1:18-cv-00108-LEK-KJM Document 46 Filed 04/16/19 Page 11 of 12   PageID #:
                                    279
Case 1:18-cv-00108-LEK-KJM Document 46 Filed 04/16/19 Page 12 of 12   PageID #:
                                    280
